Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant' s amendment filed on June 21, 2022 was received.  Claims 18, 19, 24, and 28 were amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on December 21, 2021. 

Claim Rejections
The claim rejections under 35 U.S.C. 112 of claims 19, 20 and 25-28 are withdrawn because the claims have been either amended or canceled.
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Benecke et al. (GB 1073920), as evidenced by TEXTILE APEX (NPL titled What Is Textile: Definition And Meaning, [Datasheet [online]. Textile Apex, Retrieved from the Internet: <URL: https://textileapex.blogspot.com/2015/08/what-is-textile.html, attached]), on claims 18, 20-21, and 23-24 are withdrawn because the claims have been either amended or canceled.  Support for the amendments can be found in paragraphs [0007], [0069], [0070], [0080], and [0081] of the specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Benecke et al. (GB 1073920), as evidenced by TEXTILE APEX (NPL titled What Is Textile: Definition And Meaning, [Datasheet [online]. Textile Apex, Retrieved from the Internet: <URL: https://textileapex.blogspot.com/2015/08/what-is-textile.html, attached]), in view of Camelot (GB 1438617), on claims 19 and 25-28 are withdrawn because the claims have been either amended or canceled.  Support for the amendments can be found in paragraphs [0007], [0069], [0070], [0080], and [0081] of the specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Benecke et al. (GB 1073920), as evidenced by TEXTILE APEX (NPL titled What Is Textile: Definition And Meaning, [Datasheet [online]. Textile Apex, Retrieved from the Internet: <URL: https://textileapex.blogspot.com/2015/08/what-is-textile.html, attached]), as applied to claims 18, 20-21, and 23-24, and further in view of Camelot (GB 1438617), on claim 22 is withdrawn because the claim has been either amended.  Support for the amendments can be found in paragraphs [0007], [0069], [0070], [0080], and [0081] of the specification.  
Reasons for Allowance
Claims 18-19, 21-22, 24-26, and 28 are allowed.  The closest prior arts of record, Benecke et al. do not teach nor suggest performing simultaneously applying the first and second polymer compositions to the textile layer and the textile layer and the applied first and second polymer compositions being moved by the rotation of a support roller beneath a knife, such that excess polymer composition is scraped off the textile layer by the knife, leaving a desired thickness of the adjoining first and second regions of the polymer layer, wherein one or more dividers are situated directly behind the knife, the one or more dividers subdividing the area immediately preceding the knife into a plurality of sub-sections, with at least one sub-section containing a first polymer composition and an adjacent sub-section containing a second polymer composition as stated in the claim.  Please also see Applicant’s remark on June 21, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717